   ..
;; ·Aov245B (Rev. 02/08/2019)Judgment in a Criminal Petty Case (Modified}                                                                Pagelofl·   /-11
                                                                                                                                                      l
                                                                                                                                                     cl
                                                                                                                                                          1




                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                       V.                                        (For Offenses Committed On or After November 1, 1987)



                     Miguel Angel Barajas-Perez                                  Case Number: 3:19-mj-23745

                                                                                 Martin G Molina
                                                                                 Defendant's Attorney


  REGISTRATION NO. 28843480
  THE DEFENDANT:
   r:8J pleaded guilty to count(s) _l_of_C_o_m_,_p_la_i_nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   •      was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                    Nature of Offense                                                            Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  I
   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 •    TIME SERVED                           ·~ \l)
                                                                            J\   --'-'-'-------
                                                                                                                     days

   r:8J   Assessment: $10 WAIVED IZJ Fine: WAIVED
   r:8J   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the     defendant's possession at the time of arrest upon their deportation or removal.
  D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, September 12, 2019
                                                                             Date of Imposition of Sentence

                         ./~
 Received             ?";<
               DUSM
                                                                             HONORABLE RICHARD L. PUGLISI
                                                                             UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                        3:19-mj-23745
